Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 06/03/2020. In virtue of this communication, claims 1-20 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al. (US 2016/0144777 A1).  

 	Regarding Claim 1, Carpenter teaches the limitations "A peripheral lighting system for an emergency vehicle, comprising: (see abstract);
a plurality of light heads configured to be located at various positions on the emergency vehicle; (see fig. 1 and par. 0016, “the vehicle 12 may include a variety of functional warning units such as a light bar 26, a siren 28, a horn 30, directional lighting 34, spotlights 35, headlight flashers 38, dash lights 40 and perimeter lighting 42”); 
a system controller; and (see par. 0017 “modular networked control system 10”);

wherein the system controller is programmed to individually control each of the plurality of light heads over the serial communications line." (see par. 0053, where the control unit can control each light individually via the LIN). 

	Regarding Claim 2 Carpenter teaches the limitations "The peripheral lighting system of claim 1, further comprising a computing device programmed to program the system controller to control each of the plurality of light heads." (see par. 0003 “Each signaling module, such as needed for the control of a light bar, perimeter lights, siren, headlight flashers, etc. must be hand-wired and then programmed with configurations, flash patterns, and priorities” and par. 0053 “The central controller 20 may have multiple flash patterns programmed into the microprocessor 152.”). 

	Regarding Claim 6 Carpenter teaches the limitations "The peripheral lighting system of claim 1, comprising a cable connected at one side to the system controller, the cable including a serial communication wire." (see par. 0021 “The interoperability provided by the modular networked control system 10 enables vehicle 12 functional warning units to be connected to the controller deemed most accessible. This system enables short cable lengths to the controlled vehicle 12 functional warning units to boost drive intensity, simplify and speed installation, and reduce harness weight and cost.” This shows the use of cable inherently on a side of the controller). 

	Regarding Claim 7 Carpenter teaches the limitations "The peripheral lighting system of claim 6, wherein the cable includes a plurality of serial communication wires." (see par. 0018, showing serial 

	Regarding Claim 8 Carpenter teaches the limitations "The peripheral lighting system of claim 7, wherein the cable includes power wire" (see par. 0025 “Power may be provided to the central controller 20 by power input connections further including, for example, a +12 Vdc connection 114 and a chassis ground connection 116. Preferably, the power input connections are further connected to a car battery, though other power sources may be considered such as the alternator or a generator.” As shown in claim 6 the entire LIN system uses cables so the cable connections include this power connection explicitly shown in par. 0025). 

	Regarding Claim 12 Carpenter teaches the limitations "The peripheral lighting system of claim 1, wherein the system controller is the only controller that is wired to any light head of the emergency vehicle" (see abstract, fig. 1 and 3, where there is only one central controller for controlling lights). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter as applied to claim 1 above, and further in view of Gergets et al. (US 2007/0242472 A1). 

	Regarding Claim 9 Carpenter teaches the peripheral lighting system of claim 6, but does not explicitly disclose “comprising a water proof connector associated with each of the plurality of light heads and connected to the cable."
	In the same field of endeavor Gergets discloses an emergency light bar and a method of making, where the external portions of the light bar 11 include gaskets such as the gaskets 23a and 23b in FIG. 3 that provide an effective water seal for the opening 25 in the center of the housing section 19b (see abstract, par. 0038-0039 and fig. 1). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a connector that is water proof for an electrical outdoor light head as taught by Gergets in the system of Carpenter, in order to protect the light head from water and other ambient conditions of the external environment that might otherwise interfere with the operation for electronics in the light bar 11 (see par. 0039 of Gergets). 

	Regarding Claim 10 Carpenter and Gergets teach the limitations "The peripheral lighting system of claim 1, wherein at least one of the plurality of lights heads includes a local ground connection" (see par. 0025 of Carpenter showing a local ground connection “chassis ground connection 116” for the light LIN network). 

	Regarding Claim 11 Carpenter teaches the peripheral lighting system of claim 1, but does not explicitly teach “wherein one or more of the plurality of light heads are triple color light heads."

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect to triple color light heads as suggested by Gergets in the system of Carpenter, in order to give ample notice to surrounding persons during emergency situations. 

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter as applied to claim 1 above, and further in view of Sink et al. (US 2007/0195939 A1).  

	Regarding Claim 13 Carpenter teaches the peripheral lighting system of claim 1, but does not explicitly disclose “further comprising a remote device with a near field communications wireless link to program the system controller to control each of the plurality of light heads."
	In the same field of endeavor Sink teaches a fully integrated light bar where “Any appropriate wireless standard can be used to connect the MDT 164 and the light bar 134. Examples of appropriate standards include Wi-Fi a, b, g, or n as defined by the Institute of Electrical and Electronics Engineers ("IEEE") in the 802.11 specification. Additionally Bluetooth, Wireless USB or Zigbee, which are all based on IEEE 802.15, can be used as the standard between the MDT 164 and the light bar 134. A user controls the system by entering commands into the MDT 164. (see fig. 1 (MDT 164) and abstract and par. 0044). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use NFC to program an emergency vehicle light system as suggested by Sink in the system of Carpenter, in order to allow for remote control of an emergency light via a mobile data terminal (see fig. 1 and par. 0044). 


Allowable Subject Matter
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Examiner has found prior art in the same field of endeavor in in Carpenter and Gergets and Sink as shown above.  
 	The prior art does not teach:

	Regarding Claim 3 Carpenter teaches the limitations "The peripheral lighting system of claim 2, wherein the computing device is programmed to provide a graphical user interface that allows an icon for each of the plurality of light heads to be dragged to a location on the emergency vehicle."

	Regarding Claim 4 Carpenter teaches the limitations "The peripheral lighting system of claim 2, wherein the computing device is programmed to provide a graphical user interface for each of a plurality of zones of the emergency vehicle, each of the graphical user interfaces displaying a corresponding one of the plurality of zones and allowing an icon for each of a set of the plurality of light heads associated with the corresponding zone to be dragged to a location on the displayed zone of the emergency vehicle."

	Regarding Claim 5 Carpenter teaches the limitations "The peripheral lighting system of claim 4, wherein the plurality of zones includes a vehicle front zone, a vehicle rear zone, a vehicle passenger side zone, and a vehicle driver side zone."

	Regarding Claim 14 Carpenter teaches the limitations "The peripheral light system of claim 13, wherein each of the peripheral light heads includes a near field communications sensor."

Claim 15 Carpenter teaches the limitations "The peripheral light system of claim 14, wherein each of the near field communications sensors is positioned behind a lens of the corresponding peripheral light head."

 	Claims 16-20 are allowed.

	Regarding Claim 16 Carpenter teaches the limitations "A method of using a graphical user interface of a computing device, comprising: 
selecting a light head of an emergency vehicle lighting system from a plurality of light heads displayed on the graphical user interface; 
dragging, on the graphical user interface, an icon associated with the selected light head, to a first of a plurality of predefined light head mounting locations on an image of a first portion of the vehicle displayed on the graphical user interface; and 
dropping the icon at the first of the plurality of predefined light head mounting locations, wherein the dropping causes a controller of the emergency vehicle lighting system to be programmed to associate the selected light head with the first of the predefined light head mounting locations."

	Regarding Claim 17 Carpenter teaches the limitations "The method of claim 16, wherein the graphical user interface is a first graphical user interface, the method further comprising: causing the computing device to display a second graphical user interface including a second portion of the vehicle; and causing the controller to be programmed to associate a light head with a predefined mounting location at the second portion of the vehicle."

Claim 18 Carpenter teaches the limitations "The method of claim 16, wherein the graphical user interface indicates that: one or more of the plurality of light heads have been associated with one or more of the plurality of predefined light head mounting locations; and one or more of the plurality of light heads have not been associated with one or more of the plurality of predefined light head mounting locations."

	Regarding Claim 19 Carpenter teaches the limitations "The method of claim 18, wherein, for each of the plurality of light heads, the graphical user interface displays a serial number and a model number."

	Regarding Claim 20 Carpenter teaches the limitations "A peripheral lighting system for an emergency vehicle, comprising: 
 	a plurality of light heads configured to be located at various positions on the emergency vehicle; a system controller; 
 	a serial communications line extending from the system controller to each of the plurality of light heads; 
computing device programmed to program the system controller to control each of the plurality of light heads wherein the system controller is programmed to individually control each of the plurality of light heads over the serial communications line; 
wherein the computing device is programmed to provide a graphical user interface that allows an icon for each of the plurality of light heads to be moved on the graphical user interface and thereby associated with a location on the emergency vehicle; and 
wherein the system controller is the only controller that is wired to any light head of the emergency vehicle."

Furthermore, the objected to or allowable claims would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648